Case 1:18-cv-25144-RNS Document 76 Entered on FLSD Docket 07/23/2020 Page 1 of 4



                            United States District Court
                                      for the
                            Southern District of Florida

 Kenneth Warren Ford, Plaintiff,       )
                                       )
 v.                                    )
                                         Civil Action No. 18-cv-25144-Civ-Scola
                                       )
 Captain Phillip Lebowitz and Sgt. D. )
 Shelby, Defendant.                    )
                  Order on Report and Recommendation and
                   Referring Case for Settlement Conference
        This § 1983 case was referred to United States Magistrate Judge Lisette
 M. Reid, consistent with Administrative Order 2019-2 of this Court, for a ruling
 on all pre-trial, nondispositive matters and for a report and recommendation
 on any dispositive matters. On July 1, 2020, Judge Reid issued a report (ECF
 No. 72), recommending that the Court deny Defendants Phillip Lebowitz and
 Damian Shelby’s motion to dismiss (Defs.’ Mot., ECF No. 45). The Defendants
 objected to the report (Defs.’ Objs., ECF No. 73), arguing Plaintiff Kenneth
 Warren Ford’s claims of excessive force and failure to intervene should be
 dismissed for a lack of subject-matter jurisdiction under Heck v. Humphrey,
 512 U.S. 477 (1994). The Defendants maintain Ford’s claims cannot go forward
 because a finding in Ford’s favor in this case would necessarily, and
 improperly, disturb the prison’s disciplinary conclusions, finding Ford guilty of
 “inciting riots” and “attempted battery on a corrections officer.” (Defs.’ Objs. at
 12; Defs.’ Mot. at 3.) Ford has not replied to the objections and the time to do
 so has passed. After a de novo review, the Court adopts and affirms Judge
 Reid’s report and recommendation (ECF No. 72), with the modifications set
 forth below, and denies the Defendants’ motion to dismiss (ECF No. 45).

    1. Ford’s Allegations
        In his complaint, Ford describes an incident he says occurred on
 November 11, 2017 at Dade Correctional Institution. He says that, after being
 “ordered to leave the chow hall,” at 6:20 a.m., Lebowitz, a prison captain,
 began antagonizing him, telling Ford, “You don’t know me, do you . . . I’m from
 A.C.I., not Miami, but you’re about to find out this morning.” (Compl. ¶¶ 2–5,
 ECF No. 1.) Lebowitz, according to Ford, instructed him “to go to medical.” (Id.
 at ¶ 5.) As Ford turned, he says Shelby, a prison sergeant, put him in
 restraints, which Ford says he did not resist. (Id. at ¶ 6.) Lebowitz and Shelby
 then began escorting Ford to medical. On the way, Ford maintains Lebowitz
 began pulling forcefully on Ford’s left arm, as if rushing him. (Id. at ¶¶ 7–8.)
Case 1:18-cv-25144-RNS Document 76 Entered on FLSD Docket 07/23/2020 Page 2 of 4



 Ford says he stated to Lebowitz, “I’m not going to physically resist you, disobey
 any order, or become physically combative so you don’t have to try to
 roughhouse me.” (Id. at ¶ 9.) Nonetheless, Ford alleges Lebowitz kept jerking
 his arm and taunting him. (Id. at ¶ 10.) When the trio arrived to medical, the
 Defendants stripped Ford, in front of the sick call and blood draw room. (Id. at
 ¶ 11.) Ford recounts Lebowitz then, without any need or provocation, grabbed
 him by the throat, choking him for forty-five seconds, causing severe and
 excruciating pain while telling Ford not to ever disrespect him again. (Id. at ¶¶
 12–13.)
        Ford says that when he told Lebowitz he had five pending lawsuits
 against other prison employees and that he was going to sue Lebowitz for what
 he had just done, Lebowitz responded by punching him in the face three times.
 (Id. at ¶¶ 14–15.) According to Ford, Shelby stood by, watching the attack and
 failing to intervene. (Id. at ¶ 16.) Afterwards, the Defendants then escorted Ford
 towards the infirmary, with Lebowitz warning Ford that if he said one more
 word, he would pepper spray him. (Id. at ¶ 19.) When Ford shouted for help,
 yelling, “Staff abuse . . . help me . . . he just choked and punched me . . . look
 at my face,” Lebowitz grabbed the back of Ford’s head and pepper sprayed him
 directly in his eyes and face. (Id. at ¶¶ 22–23.) While blinded by the spray, Ford
 says he was punched in the head, slammed to the ground, and then stomped
 on three times. (Id. at ¶¶ 24–26.) As he was on the ground, in the fetal position,
 Ford says Lebowitz pepper sprayed him once more, at which point, Ford
 maintains he blacked out. (Id. at ¶¶ 27–28.)
        When he awoke, Ford says he felt his face being wiped and heard
 Lebowitz complain, “Look at him, I can’t put him on camera looking like that.”
 (Id. at ¶¶ 30–31.) Fords describes his face and eyes burning as he was attended
 to by a nurse. (Id. at ¶¶ 31–34.) When he complained about the pain, Ford says
 Lebowitz threatened to gas him again, once he got to confinement. (Id. at ¶¶
 36–37.) When he was finally brought to a decontamination shower, Ford says
 Lebowitz continued to threaten him with spray if he did not comply. (Id. at ¶¶
 45–46.) As he left the shower, his eyes continued to burn while he was
 attended to by a nurse. (Id. at ¶ 47.) Ford says that as a result of the attack, he
 suffered minor swelling on both sides of his face, knots on his head, and a
 swollen lip. (Id. at ¶ 50.) He maintains he suffered severe pain, that his skin
 peeled, and that he suffered permanent red marks and permanent scarring. (Id.
 at ¶ 51.)

    2. Discussion
       In their motion to dismiss, the Defendants maintain the Heck doctrine
 bars Ford’s § 1983 claims. As the Defendants explain, “a state prisoner’s claim
Case 1:18-cv-25144-RNS Document 76 Entered on FLSD Docket 07/23/2020 Page 3 of 4



 for damages is not cognizable under 42 U.S.C. § 1983 if ‘a judgment in favor of
 the plaintiff would necessarily imply the invalidity of his conviction or
 sentence,’ unless the prisoner can demonstrate that the conviction or sentence
 has previously been invalidated.” (Def.’s Mot. at 6 (quoting Heck, 512 U.S. at
 487).) The United States Supreme Court later extended this doctrine to apply in
 cases where a § 1983 claim called into question the validity of prison
 disciplinary sanctions that resulted in the deprivation of good-time credits.
 Edwards v. Balisok, 520 U.S. 641, 645–46 (1997). In Ford’s case, the
 Defendants point to two disciplinary reports in which Ford was found guilty of
 (1) inciting riots and (2) battery or attempted battery on a corrections officer
 that they say would be called into question by Ford’s claims. (Defs.’ Mot. at 3.)
 These two incidents, the Defendants say, coincide precisely with the events
 Ford alleges in his complaint. Accordingly, they argue, there would be no way
 for the Court to find in Ford’s favor with respect to his § 1983 claims without
 impermissibly negating the prison’s disciplinary findings.
        In recommending the Court deny the Defendants’ motion, Judge Reid
 found the Heck doctrine, in the Eleventh Circuit, extends to barring claims only
 where the underlying prison-disciplinary proceedings resulted in a deprivation
 of good-time credits or an increase in the length of the plaintiff’s incarceration.
 (Rep. & Rec. at 7–8 (“[B]ecause Plaintiff’s disciplinary confinement did not
 prolong Plaintiff’s incarceration, Heck is inapplicable.”).) The Defendants, on
 the other hand, insist the limitations of Heck are not so clear cut. They
 maintain Heck, or perhaps principles interrelated to the Rooker-Feldman
 doctrine, could bar a prisoner’s § 1983 claims where those claims, if
 successful, would necessarily undermine a prison’s disciplinary determination
 that resulted in punishment—even if that punishment did not, as here, extend
 the prisoner’s underlying incarceration. While the Court can find no case law
 that directly supports the Defendants’ creative argument, the Court agrees with
 the Defendants that a categorical bar to applying Heck in cases like this may
 lead to arbitrary results. The Court, like the Defendants, is troubled that such
 an application would bar one prisoner from bringing an excessive-force claim
 but not another, simply because one prisoner lost gain time as a result of the
 incident but the other did not.
        Regardless, however, even if the Court were inclined to extend Heck, or
 Rooker-Feldman-like principles to this case, as urged by the Defendants, the
 Court would not, in any event, find that either would bar Ford’s claims in this
 case. In finding Ford guilty of inciting a riot, the disciplinary finding described
 his disruptive behavior in the dining hall on the morning of the incident. (Ex. A,
 ECF No. 45-1, 1.) The findings then note that after Ford’s outburst, he was
 ordered to leave the dining hall. (Id.) In the other report, adjudicating Ford
Case 1:18-cv-25144-RNS Document 76 Entered on FLSD Docket 07/23/2020 Page 4 of 4



 guilty of battery or attempted batter on a correctional officer, the findings
 reveal that, while Ford was sitting in a chair, waiting to be seen by medical
 staff, he suddenly stated, “Fuck this” and then lunged at Shelby. (Id. at 3.) The
 findings then state that chemical agents were thereafter applied, and Ford was
 “re-directed to the floor,” at which point he “ceased all disorderly actions.” (Id.)
 Notably, none of these findings are incompatible with a determination in Ford’s
 favor on his § 1983 claims. The series of events Ford describes in his complaint
 could have happened both before or after he was sprayed as a result of his
 lunging at Shelby. That is, a factfinder could determine that Lebowitz choked
 and beat Ford, prior to placing him in a chair in the infirmary, while Shelby
 stood idly by. This would in no way conflict with the disciplinary reports’
 findings that Ford had earlier incited a riot. Nor would it conflict with the
 finding that Ford, either before or after, lunged at Shelby, warranting the
 described application of spray in the second report. Further, Ford’s allegations
 that he was beaten and sprayed while on the ground in the fetal position are
 also not irreconcilable with either report: this attack too could have occurred
 either before or after the spraying that was merited because of Ford’s lunging
 at Shelby. It is not, as the Defendants maintain, “a ‘logical necessity’ that
 judgment for the plaintiff in this suit would contradict the existing
 punishment.” (Defs.’ Mot. at 14 (quoting Dyer v. Lee, 488 F.3d 876, 879 (11th
 Cir. 2007)).) Accordingly, even if the Heck doctrine was applicable here, it
 would not, in any event, bar Ford’s § 1983 claims. The Court, therefore, adopts
 Judge Reid’s report and recommendation (ECF No. 72), overrules the
 Defendants’ objections in large part, and denies their motion to dismiss (ECF
 No. 45).
        Additionally, the Court has reviewed the record in this case and notes
 the parties in this case have engaged in only informal settlement negotiations.
 Because the Court believes this case would benefit from a more formal
 settlement discussion, it refers this matter to Judge Reid for a settlement
 conference, to be completed no later than August 24, 2020. All parties, along
 with their attorneys, where applicable, are required to participate in the
 settlement conference, as set by Judge Reid. The conference, because of the
 COVID-19 pandemic, should be conducted via videoconference (or
 teleconference, depending accessibility issues from Ford’s facility).
       Done and ordered, at Miami, Florida, on July 23, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
